DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 recites, in the last claim element, “the second pre-determined triggering threshold.”  This term lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faymon et al. (US 20030231013 A1)[hereinafter “Faymon”].
Regarding Claim 1, Faymon discloses an engine speed and position sensor interface system [See Fig. 3.Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”], the system comprising:
a sensor that outputs a voltage signal based on detected magnetic reluctance [Paragraph [0005] – “Since the emf generated by such a coil depends on the rate of change of magnetic flux, such a coil generates a signal that alternates between negative and positive values.”Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”];
and a microcontroller electrically coupled with the sensor [Paragraph [0039] – “A passive magnetic sensor 40 may be disposed adjacent ferromagnetic gear 22 so that rotation of ferromagnetic gear 22 generates a sensor signal 62 which is imposed on sensor leads 45 and communicated to electronic circuit 70.”], the microcontroller comprising an analog to digital converter to convert the voltage signal to a digital voltage signal [Paragraph [0017] – “The microprocessor, preferably, receives a digital indication of the signal strength, typically via an analog-to-digital conversion of the signal strength measurement.”], stored controller logic, and a processor that processes the controller logic in combination with the voltage signal [Inherent to the use of the electronic circuit or microprocessor], resulting in an engine position determination [Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”];
wherein the controller logic executed by the processor comprises instructions configured to:
use a peak voltage signal of the digital voltage signal to trigger an opening of a detection window [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”]; and
identify a first zero-cross of the digital voltage signal within the detection window to identify an engine position [Paragraph [0047] – “The reason for having either the upper threshold 75 or the lower threshold 76 set at a fixed value is to facilitate precise timing of the zero crossings in filtered sensor signal 63. If the upper threshold 75 is set to zero and the lower threshold 76 is a negative variable, then the leading edges of the pulses in the clean square-wave pulse train 66 correspond to zero crossings in the positive direction. By determining the lower threshold as a variable, dependent on the strength of filtered sensor signal 63, the precise timing feature is combined with the feature of having at least one threshold variable to eliminate spurious noise signals when the filtered sensor signal 63 has sufficient strength.”].

Regarding Claim 2, Faymon discloses that the controller logic executed by the processor comprising instructions further configured to apply a low pass frequency filter to the digital voltage signal to filter out portions of the digital voltage signal above a predetermined frequency threshold [Paragraph [0055] – “FIG. 10 provides further detail regarding filter stage 80. Filter stage 80 may have a filter stage input 82 and a filter stage output 89. It may have a spike remover 84 which may, for example, act as a clipper to limit the magnitude of strong, brief signals. A common mode filter 85 may be included. Common mode filter 85 eliminates signals which are present on both of the sensor leads 45. Filter stage 80 may further have a differential filter 86, which accepts only differential signals. Filter stage 80 may also include a low pass filter 88 to eliminate brief transient signals which might be counted as pulses by zero crossing detector 74.”].

Regarding Claim 3, Faymon discloses that the peak voltage signal of the digital voltage signal to trigger an opening of a detection window comprising triggering the opening of the detection window when the digital voltage signal reaches a first pre-determined triggering threshold of the immediately prior peak voltage signal [Paragraph [0047] – “The reason for having either the upper threshold 75 or the lower threshold 76 set at a fixed value is to facilitate precise timing of the zero crossings in filtered sensor signal 63. If the upper threshold 75 is set to zero and the lower threshold 76 is a negative variable, then the leading edges of the pulses in the clean square-wave pulse train 66 correspond to zero crossings in the positive direction. By determining the lower threshold as a variable, dependent on the strength of filtered sensor signal 63, the precise timing feature is combined with the feature of having at least one threshold variable to eliminate spurious noise signals when the filtered sensor signal 63 has sufficient strength.”].

Regarding Claim 5, Faymon discloses triggering the opening of the detection window comprising setting the first pre-determined triggering threshold to a second pre-determined triggering threshold comprising zero volts [Paragraph [0045] – “In another embodiment, the upper threshold 75 may be a variable, dependent on the strength of filtered sensor signal 63 and the lower threshold 76 may be set at a fixed value. The lower threshold 76 may be zero.”Paragraph [0046] – “Alternatively, the lower threshold 76 may be a variable, dependent on the strength of filtered sensor signal 63 and the upper threshold 75 may be set at a fixed value. The upper threshold 75 may be zero.”].

Regarding Claim 6, Faymon discloses that the controller logic executed by the processor comprising instructions further configured to reset the second pre-determined triggering threshold to a third pre-determined triggering threshold, the third pre-determined triggering threshold comprising a percentage of the immediately prior peak voltage signal [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”].

Regarding Claim 7, Faymon discloses the sensor comprising a variable reluctance sensor [Paragraph [0005] – “Since the emf generated by such a coil depends on the rate of change of magnetic flux, such a coil generates a signal that alternates between negative and positive values.”Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”].

Regarding Claim 8, Faymon discloses the microcontroller comprising data storage comprising selectively adjustable programming indicative of the controller logic [Paragraph [0056] – “Microprocessor-controlled circuit 90 has the advantage that the algorithms for determination of the upper threshold 75 and the lower threshold 76 may be changed in the field by reprogramming the microprocessor 92.”].

Regarding Claim 9, Faymon discloses the microcontroller comprising a comparator that is used to identify engine position when the voltage signal meets a predetermined threshold [See Fig. 2.Paragraph [0041] – “FIG. 2 also illustrates the functioning of zero crossing detector 74. The instantaneous magnitude of filtered sensor signal 63 may be compared to an upper threshold 75 and a lower threshold 76. In some embodiments, one of these thresholds may be zero volts. When the filtered sensor signal 63 becomes greater than upper threshold 75, the amplitude of the clean square-wave pulse train 66 may be set high, at the upper digital signal level 65. When the filtered sensor signal becomes less than the lower threshold 76, the amplitude of the clean square-wave pulse train 66 may be set low, at the lower digital signal level 61. The separation between the upper threshold 75 and the lower threshold 76 may prevent the generation of spurious pulses due to noise which may still remain in filtered sensor signal 63. A person skilled in the art will recognize that the upper digital signal level 65 and the lower digital signal level 61 may be interchanged without affecting the operation of the invention.”], which is indicative of an engine run mode [Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”].

Regarding Claim 11, Faymon discloses the programming logic identifying a first zero-cross of the digital voltage signal within the detection window to identify an engine position comprising: identifying when an amplitude of the voltage signal is falling; identifying when the amplitude of the voltage signal reaches zero; and ignoring any other zero cross signals within the detection window [Paragraph [0006] – “In order to reduce the sensitivity of the zero crossing detector to noise, it is known to employ an upper threshold to indicate zero crossing in the positive direction, and a lower threshold to indicate zero crossing in the negative direction.”Paragraph [0045] – “In another embodiment, the upper threshold 75 may be a variable, dependent on the strength of filtered sensor signal 63 and the lower threshold 76 may be set at a fixed value. The lower threshold 76 may be zero.”Paragraph [0046] – “Alternatively, the lower threshold 76 may be a variable, dependent on the strength of filtered sensor signal 63 and the upper threshold 75 may be set at a fixed value. The upper threshold 75 may be zero.”Paragraph [0047] – “The reason for having either the upper threshold 75 or the lower threshold 76 set at a fixed value is to facilitate precise timing of the zero crossings in filtered sensor signal 63. If the upper threshold 75 is set to zero and the lower threshold 76 is a negative variable, then the leading edges of the pulses in the clean square-wave pulse train 66 correspond to zero crossings in the positive direction. By determining the lower threshold as a variable, dependent on the strength of filtered sensor signal 63, the precise timing feature is combined with the feature of having at least one threshold variable to eliminate spurious noise signals when the filtered sensor signal 63 has sufficient strength.”Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”].

Regarding Claim 12, Faymon discloses a method for detecting an engine position during engine starting [See Fig. 3.Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”], comprising:
initializing a detection window trigger threshold for an analog voltage signal to a pre-determined starting level on a microcontroller [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”];
using the microcontroller [Paragraph [0039] – “A passive magnetic sensor 40 may be disposed adjacent ferromagnetic gear 22 so that rotation of ferromagnetic gear 22 generates a sensor signal 62 which is imposed on sensor leads 45 and communicated to electronic circuit 70.”] to begin measuring an analog input voltage signal from a sensor that detects magnetic reluctance [Paragraph [0005] – “Since the emf generated by such a coil depends on the rate of change of magnetic flux, such a coil generates a signal that alternates between negative and positive values.”Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”];
when the input voltage signal rises above the trigger threshold setting a digital output voltage signal to a peak amplitude of the measured input voltage signal; setting the trigger threshold to a zero-cross voltage; when input voltage signal falls below the zero-cross voltage, identify the engine position based on the detected zero-cross voltage, and set the output voltage signal to zero [Paragraph [0047] – “The reason for having either the upper threshold 75 or the lower threshold 76 set at a fixed value is to facilitate precise timing of the zero crossings in filtered sensor signal 63. If the upper threshold 75 is set to zero and the lower threshold 76 is a negative variable, then the leading edges of the pulses in the clean square-wave pulse train 66 correspond to zero crossings in the positive direction. By determining the lower threshold as a variable, dependent on the strength of filtered sensor signal 63, the precise timing feature is combined with the feature of having at least one threshold variable to eliminate spurious noise signals when the filtered sensor signal 63 has sufficient strength.”Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”]; and
reset the trigger threshold to a pre-determined portion of the previous measured peak voltage amplitude [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”].

Regarding Claim 13, Faymon discloses applying a low pass frequency filter to the analog input voltage signal to filter out frequencies above a predetermined threshold [Paragraph [0055] – “FIG. 10 provides further detail regarding filter stage 80. Filter stage 80 may have a filter stage input 82 and a filter stage output 89. It may have a spike remover 84 which may, for example, act as a clipper to limit the magnitude of strong, brief signals. A common mode filter 85 may be included. Common mode filter 85 eliminates signals which are present on both of the sensor leads 45. Filter stage 80 may further have a differential filter 86, which accepts only differential signals. Filter stage 80 may also include a low pass filter 88 to eliminate brief transient signals which might be counted as pulses by zero crossing detector 74.”].

Regarding Claim 14, Faymon discloses identifying a gap in the reluctance provided by the analog input voltage signal indicative of a gap in timing gear teeth being read by the sensor [See Figs. 2 and 3.].

Regarding Claim 15, Faymon discloses the gap in the reluctance indicative of a predetermined engine position [Inherent to the tooth gap locations.Also, see Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”].

Regarding Claim 16, Faymon discloses using the microcontroller to convert the analog voltage signal to a digital voltage signal [Paragraph [0017] – “The microprocessor, preferably, receives a digital indication of the signal strength, typically via an analog-to-digital conversion of the signal strength measurement.”].

Regarding Claim 17, Faymon discloses using a peak voltage signal of the digital voltage signal to trigger the opening of the detection window [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”].

Regarding Claim 18, Faymon discloses using the peak voltage signal of the digital voltage signal to trigger the opening of the detection window comprising triggering the opening of the detection window when the digital voltage signal reaches a first pre-determined triggering threshold of the immediately prior peak voltage signal [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faymon et al. (US 20030231013 A1)[hereinafter “Faymon”].
Regarding Claim 20, Faymon discloses an engine speed and position sensor interface system [See Fig. 3.Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”], the system comprising:
a variable reluctance sensor that outputs a voltage signal based on detected magnetic reluctance [Paragraph [0005] – “Since the emf generated by such a coil depends on the rate of change of magnetic flux, such a coil generates a signal that alternates between negative and positive values.”Paragraph [0014] – “In one aspect of the present invention, a turbofan engine comprises a gas turbine engine and a bypass fan driven by the gas turbine engine. At least one shaft of the turbofan engine has a circular array of ferromagnetic discontinuities either formed as a portion of the shaft or attached to the shaft to rotate with the shaft. A passive magnetic sensor is positioned adjacent the circular array of ferromagnetic discontinuities, the passive magnetic sensor having at least one sensor coil whereby a sensor signal is generated in the sensor coil(s) by movement of the ferromagnetic discontinuities past the passive magnetic sensor. The sensor signal has pulses indicative of the speed of the shaft.”]; and
a microcontroller electrically coupled with the sensor [Paragraph [0039] – “A passive magnetic sensor 40 may be disposed adjacent ferromagnetic gear 22 so that rotation of ferromagnetic gear 22 generates a sensor signal 62 which is imposed on sensor leads 45 and communicated to electronic circuit 70.”], the microcontroller comprising an analog to digital converter to convert the voltage signal to a digital voltage signal [Paragraph [0017] – “The microprocessor, preferably, receives a digital indication of the signal strength, typically via an analog-to-digital conversion of the signal strength measurement.”], stored controller logic, and a processor that processes the controller logic in combination with the voltage signal [Inherent to the use of the electronic circuit or microprocessor], resulting in an engine position determination [Paragraph [0058] – “FIG. 12 illustrates a second application of the present invention to the turbofan engine 10. A passive magnetic sensor 40 may be placed adjacent ferromagnetic gear like ring 16 which rotates with bypass fan 14, to obtain a sensor signal 62 which, likewise, may be processed in an electronic circuit 70 or a microprocessor-controlled circuit 90. The speed so obtained is the speed of bypass fan 14. One tooth of the gear-like ring may be missing for indexing, to indicate the angular position of bypass fan 14.”];
wherein the controller logic executed by the processor comprises instructions configured to:
use a peak voltage signal of the digital voltage signal to trigger an opening of a detection window [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”] comprising triggering the opening of the detection window when the digital voltage signal reaches a first pre-determined triggering threshold of the immediately prior peak voltage signal; identify a first zero-cross of the digital voltage signal within the detection window to identify an engine position [Paragraph [0047] – “The reason for having either the upper threshold 75 or the lower threshold 76 set at a fixed value is to facilitate precise timing of the zero crossings in filtered sensor signal 63. If the upper threshold 75 is set to zero and the lower threshold 76 is a negative variable, then the leading edges of the pulses in the clean square-wave pulse train 66 correspond to zero crossings in the positive direction. By determining the lower threshold as a variable, dependent on the strength of filtered sensor signal 63, the precise timing feature is combined with the feature of having at least one threshold variable to eliminate spurious noise signals when the filtered sensor signal 63 has sufficient strength.”];
apply a low pass frequency filter to the digital voltage signal to filter out portions of the digital voltage signal above a predetermined frequency threshold [Paragraph [0055] – “FIG. 10 provides further detail regarding filter stage 80. Filter stage 80 may have a filter stage input 82 and a filter stage output 89. It may have a spike remover 84 which may, for example, act as a clipper to limit the magnitude of strong, brief signals. A common mode filter 85 may be included. Common mode filter 85 eliminates signals which are present on both of the sensor leads 45. Filter stage 80 may further have a differential filter 86, which accepts only differential signals. Filter stage 80 may also include a low pass filter 88 to eliminate brief transient signals which might be counted as pulses by zero crossing detector 74.”]; and
reset the second pre-determined triggering threshold to a third pre-determined triggering threshold, the third pre-determined triggering threshold comprising a percentage of the immediately prior peak voltage signal [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”].
Regarding Claims 4, 19, and 20, although Faymon discloses the use of a predetermined variable triggering threshold [Paragraph [0043] – “To provide adjustable thresholds, the present invention may employ a signal strength sensing circuit 72, which is shown in FIG. 3. The signal strength sensing circuit 72 may be connected to receive the filtered sensor signal 63 and generate a variable threshold signal which may be communicated to zero crossing detector 74. The strength of the filtered sensor signal 63 may be determined as a peak-to-peak strength, a root mean square value, a zero to peak, or any other indicator of signal strength. Either the upper threshold 75 or the lower threshold 76, or both, may be variable and may be a monotonically non-decreasing function of the strength of filtered sensor signal 63. It may, for example, be a predetermined fraction of the peak-to-peak strength of filtered sensor signal 63. The predetermined fraction may be in the range from 0.06 to 0.1. It may have a lower limit to correspond with the lowest speed to be measured, and it may have an upper limit sufficient to exceed any anticipated noise in filtered sensor signal 63.”], Faymon fails to disclose that the pre-determined triggering threshold comprising twenty-five-percent of the immediately prior peak voltage signal.  However, choosing such a triggering threshold amounts to the recitation of a design choice which would have been obvious in order to widen the zero-crossing identification to prevent missing the detection of zero-crossings.

Regarding Claim 10, Faymon fails to disclose the microcontroller using the programming logic to identify the engine position when the voltage signal does not meet the predetermined threshold, which is indicative of an engine start mode.  However, it would have been obvious to identify that the engine is not moving in such a situation (i.e., in an engine start mode) because Faymon teaches that the sensor would not produce sensor readings when the engine is not moving [Paragraph [0005] – “Since the emf generated by such a coil depends on the rate of change of magnetic flux, such a coil generates a signal that alternates between negative and positive values.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200010207 A1 – METHOD AND SYSTEM FOR CONTROLLING A CROSSING THRESHOLD USED IN DETERMINING ROTATIONAL SPEED OF A PROPELLER
US 20080245142 A1 – ENGINE POSITION TRACKING FOR INTERNAL COMBUSTION ENGINES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865